FILED
                           NOT FOR PUBLICATION                                  APR 18 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TASHINA L. FISH,                                 No. 12-35882

              Plaintiff - Appellant,             D.C. No. 4:11-cv-0080-RKS

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                           for the District of Montana
                    Keith Strong, Magistrate Judge, Presiding

                            Submitted April 10, 2014**
                               Seattle, Washington

Before: KOZINSKI, Chief Judge, and RAWLINSON and BEA, Circuit Judges.

       Reviewing the decision of the district court de novo, we conclude that

substantial evidence supports the administrative law judge’s denial of disability

benefits. See Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012). Although

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Tashina Fish suffered from a severe cognitive impairment, her back problems were

not a severe physical impairment. Therefore, she retained the capacity to perform

unskilled work with certain limitations.

      AFFIRMED.




                                           2